           Case 1:19-cv-09769-AT Document 57 Filed 12/16/20 Page 1 of 2




December 16, 2020

VIA ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312


Re:    O’Neil v. Ratajkowski, 1:19-cv-09769 (AT)


Dear Judge Torres:

        We represent Plaintiff Robert O’Neil (“Plaintiff”) in the above-captioned case. We
write in further support of Plaintiff’s ex post facto motion for leave to file a reply letter and
attorney declaration one day past deadline [Dkt. #55]. Such reply papers were intended as
further support for Plaintiff’s motion for leave to file the U.S. Copyright Office’s official
certified deposit copies of the Photograph at issue. [Dkt. #52]

A.     Plaintiff’s Requested Relief to File an Ex Post Facto Reply One-Day Past
       Deadline is Warranted Under the Extraordinary Circumstances and Does Not
       Cause Defendant Any Prejudice

        Defendant Emily Ratajkoswki (“Defendant”) opposes the present request on grounds
that Plaintiff did not seek an extension 48 hours prior to the December 8, 2020 deadline, as
per Section I.C. of the Court’s Individual Practices in Civil Cases, and did not seek
Defendant’s consent. But as explained in Plaintiff’s principal letter, Plaintiff missed the
deadline by one day and therefore sought the Court’s relief ex post facto. Section I.C of the
Court’s Individual Practices provides that “Requests for extension will ordinary be denied if
made after the expiration of the original deadline.” Undersigned counsel respectfully
submits that the present situation involves extraordinary circumstances that should excuse
the neglect.

        Without advanced notice, Richard Liebowitz, who served as lead trial counsel in this
matter, was suspended on the afternoon of November 25, 2020, the Wednesday before
Thanksgiving weekend. The effect of his suspension was not felt until the following
Monday, November 30 when undersigned counsel (an associate) suddenly inherited full
responsibility for 112 pending cases in SDNY. Defendant filed its opposition letter the next
day, on December 1, 2020. Due to clerical oversight arising from tremendous administrative
burden of inheriting 112 cases literally overnight (an event that is likely unprecedented), the
deadline to file a reply was not properly calendared. The administrative burden was also
exacerbated by an additional Order issued on December 3, 2020, which imposed reciprocal
suspension of Mr. Liebowitz in EDNY.
           Case 1:19-cv-09769-AT Document 57 Filed 12/16/20 Page 2 of 2


        As a result of this extraordinary administrative burden, Plaintiff did not seek the
 Court’s relief until one day past the December 8, 2020 deadline [Dkt. #55]. Plaintiff acted
as soon as the error was discovered, and Defendant has failed to show that a one-day delay
causes it any prejudice. Instead, Defendant seeks to capitalize on an understandable
technical error to generate a victory on the merits.

B.     Defendant’s Argument That the Court Should Decline to Take Judicial Notice of
       Official, Government-Issued Documents That Were Not Produced During
       Discovery is Unavailing and Contradicts Existing Caselaw and the Federal Rules
       of Evidence

        Defendant avers that the Court should decline to take judicial notice of the U.S.
Copyright Office’s records on grounds that Plaintiff did not produce such documents during
discovery. However, at least two courts in this District have taken judicial notice of official
deposit copies after summary judgment was fully briefed. Iantosca v. Elie Tahari, Ltd., No. 19-
CV-04527 (MKV), 2020 WL 5603538, at *5 (S.D.N.Y. Sept. 18, 2020); Otto v. Hearst
Commc'ns, Inc., 345 F. Supp. 3d 412, 424 (S.D.N.Y. 2018) (“the copyright certificate that Otto
originally submitted with his briefing [on summary judgment] did not include a copy of the
photograph deposited with the United States Copyright Office . . . However, the issue was easily
resolved when Otto filed on the docket a certified deposited copy of the copyright registration
that included the Photograph, of which he requests the Court take judicial notice.”).

        Moreover, the Federal Rules of Evidence expressly provide that “[t]he court may take
judicial notice at any stage of the proceeding.” Fed.R.Evid. 201(d) (underlined added). The
Federal Rules of Evidence further provide that “[t]he court must take judicial notice if a party
requests it and the court is supplied with the necessary information.” Fed.R.Evid. 201(c)(2)
(underline added). Here the Copyright Office’s certified deposit copies were timely presented to
the Court on November 24, 2020 [Dkt. #52-1] Defendant then complained that the information
provided had not been properly authenticated by Mr. Liebowitz. [Dkt. #53]

        To remedy any doubts as to the authenticity of the Copyright Office’s records, Plaintiff
seeks to submit a sworn attorney declaration which verifies the fact that the Photograph is on
deposit with the Copyright Office. Such fact cannot be reasonably contested as the records were
issued by an official Government agency and are accessible to both the Court and Defendant at
any time. See Iantosca, 2020 WL 5603538, at *5 (where Judge Vyskocil communicated directly
with the Copyright Office to verify the deposit copies). Under these circumstances, Plaintiff
respectfully submits that good cause has been shown for the Court to receive the reply and
attorney declaration one-day past deadline for the purpose of taking judicial notice of the
Copyright Office’s records.


                                                     Respectfully Submitted,

                                                     s/jameshfreeman/
                                                     James H. Freeman

                                                     Counsel for Plaintiff
